DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This is the Non-Final Office Action on the merits of Application 14928786 RCE filled on 11/11/2020
Status of Claims
Claims 1, 6, 7, 9, 10, 11, and 13 are amended 
Claims 16 – 20 are new
Claims 1 – 15, 16 - 20 are pending and rejected
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered. 
Response to Arguments
Response to 103
The examiner states that the applicants amendments obviates that examiners 103 rejection from the final rejection filed 09/11/2020 and the examiner removes the 103 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 6 and 11 are rejected for failing to comply with the written description requirement. The examiner states that portion of the claim that recites the following:
“…setting, by the server computer, a merchant status indicator associated with the merchant with a status of inactive when the first threshold number of days is greater than a second threshold number of days, wherein the second threshold number of days corresponds to a since a last record of charge (ROC) associated with the merchant, and wherein the status of inactive indicates that the merchant no longer accepts a type of transaction associated with the plurality of cards;…”
The examiner states that the following elements do not have support in the specification regarding a merchant status indicator is set  when a first threshold number of days is greater than a second threshold number of days since the last record of charge. The specification in para. 0270 and 0271 supports the elements of a merchant status indicator is set when such the second threshold number of days is greater than the first threshold number of days. The specification discloses wherein X is greater than Y as disclosed para. 0271. The specification in para. 0270, X is a number of days since a last ROC and Y is number of days. This is different than the claimed elements of a first threshold is nd threshold since the last record of charge. The examiner requests the applicant to clarify to comply with the written description requirements. 
Claims 2-5, 7-10 and 12-20 depend from 1, 6 and 11 and do not cure the deficiencies above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8429067 – Keller – detecting changes in business stability
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. H. T./
Examiner, Art Unit 3681
                                                                                                                                                                                                                                                                                                                                                                                    /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681